       Case 1:20-cv-00231-SAB Document 22 Filed 05/06/20 Page 1 of 7

 1

 2

 3

 4

 5

 6                       UNITED STATES DISTRICT COURT
 7                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9                                            Case No. 1: 20-cv-00231-SAB
     KELLI ROTH,
10                                            SCHEDULING ORDER (Fed. R. Civ. P 16)
                       Plaintiff,
11                                            Class Certification Deadline:
                                                     Motion Filing: January 15, 2021
12
            v.                                Discovery Deadlines:
13                                                  Non-Expert Discovery: November 1, 2020
                                                    Expert Disclosure: October 1, 2020
14   PTGMB LLC,                                     Supp. Expert Disclosure: November 1, 2020
                                                    Expert Discovery: December 1, 2020
15                     Defendant.

16

17          I.      Date of Scheduling Conference
18          The Scheduling Conference was held on May 1, 2020.
19          II.     Appearances of Counsel
20          Manuel Hiraldo and Ignacio Hiraldo telephonically appeared on behalf of Plaintiff.
21          Harrison Brown and Ana Tagvoryan telephonically appeared on behalf of Defendant.
22          III.    Consent to Magistrate Judge
23          The parties have consented to the jurisdiction of the magistrate judge and this matter has
24   been reassigned to the undersigned for all purposes.
25          IV.     Initial Disclosure under Fed. R. Civ. P. 26(a)(1)
26          The parties exchanged the initial disclosures required by Fed. R. Civ. P. 26(a)(1) prior to
27   the scheduling conference.
28


                                                     1
        Case 1:20-cv-00231-SAB Document 22 Filed 05/06/20 Page 2 of 7

 1           V.      Amendments to Pleading

 2           Any motions or stipulations requesting leave to amend the pleadings must be filed by no

 3   later than June 30, 2020.        The parties are advised that filing motions and/or stipulations

 4   requesting leave to amend the pleadings does not reflect on the propriety of the amendment or

 5   imply good cause to modify the existing schedule, if necessary. All proposed amendments must

 6   (A) be supported by good cause pursuant to Fed. R. Civ. P. 16(b) if the amendment requires any

 7   modification to the existing schedule, see Johnson v. Mammoth Recreations, Inc., 975 F.2d 604,

 8   609 (9th Cir. 1992), and (B) establish, under Fed. R. Civ. P. 15(a), that such an amendment is not

 9   (1) prejudicial to the opposing party, (2) the product of undue delay, (3) proposed in bad faith, or

10   (4) futile, see Foman v. Davis, 371 U.S. 178, 182 (1962).

11           VI.     Class Certification

12           Defendant seeks to have this matter bifurcated with the first phase addressing only

13   whether Plaintiff consented to being contacted and whether the ringless voicemail is a call under

14   the Telephone Consumer Protection Act (“the Act”). Plaintiff asserts that bifurcated or phased

15   discovery will only prolong the litigation, increase expenses, waste judicial resources and

16   duplicate discovery.

17           If the Court were to bifurcate discovery as requested by Defendant it would result in

18   multiple phases and multiple motions filed before the Court. The Court finds that bifurcating the

19   matter into two phases, with the first phase addressing class certification is the most efficient

20   manner for this matter to be litigated. The Court declines to bifurcate this case on the matter of

21   Plaintiff’s consent and whether the ringless voice mail is a call under the Act.

22           “The decision to bifurcate discovery in putative class actions prior to certification is

23   committed to the discretion of the trial court.” Ahmed v. HSBC Bank USA, Nat’l Ass’n, No.

24   EDCV152057FMOSPX, 2018 WL 501413, at *4 (C.D. Cal. Jan. 5, 2018); see also Mbazomo v.

25   ETourandTravel, Inc., No. 2:16-CV-02229-SB, 2017 WL 2346981, at *2 (E.D. Cal. May 30,

26   2017) (quoting Doherty v. Comenity Capital Bank & Comenity Bank, No. 16CV1321-H-BGS,

27   2017 WL 1885677, at *3 (S.D. Cal. May 9, 2017) (precertification discovery in a class action

28   “lies entirely within the court’s discretion.”).


                                                        2
        Case 1:20-cv-00231-SAB Document 22 Filed 05/06/20 Page 3 of 7

 1          “Generally at the pre-class certification stage, discovery in a putative class action is

 2   limited to certification issues such as the number of class members, the existence of common

 3   questions, typicality of claims, and the representative’s ability to represent the class. Gusman v.

 4   Comcast Corp., 298 F.R.D. 592, 595 (S.D. Cal. 2014) (citing Oppenheimer Fund, Inc. v. Sanders,

 5   437 U.S. 340, 359 (1978)) “Although discovery on the merits is usually deferred until it is certain

 6   that the case will proceed as a class action, the merits/certification distinction is not always clear.”

 7   Gusman, 298 F.R.D. at 595. The facts that are relevant to determining whether a class should be

 8   certified frequently will overlap with the merits of the case. Gusman, 298 F.R.D. at 595; see

 9   Wal–Mart Stores Inc. v. Dukes, 564 U.S. 338, 350-52 (2011) (explaining that often the “rigorous

10   analysis” under Rule 23(a) “will entail some overlap with the merits of the plaintiff's underlying

11   claim. That cannot be helped.”).

12          To the extent that Plaintiff argues that merits discovery will over lap with class discovery,

13   this Court shall adopt a flexible approach to discovery recognizing this over lap between class and

14   merits discovery. Should a disagreement arise regarding the discovery requested in this first

15   phase, the parties are directed to this Court’s informal discovery procedures on the Court’s

16   website (see below).

17          To the extent that Defendant seeks to adjudicate the issue of liability, Defendant is not

18   precluded from doing so at an early stage of the proceedings. The issues regarding consent and

19   whether the technology used in this instance are both issues that are appropriate to investigate

20   during this first phase. Defendant is free to seek discovery on the limited issues it believes will

21   result in a prompt resolution of the case and make the appropriate motion at the earliest juncture it

22   chooses. Charvat v. Plymouth Rock Energy, LLC, No. 15CV4106JMASIL, 2016 WL 207677, at

23   *3 (E.D.N.Y. Jan. 12, 2016).

24          This first phase shall relate to class certification. Any motions for class certification shall

25   be filed on or before January 15, 2021.

26          VII.    Discovery Plan and Cut-Off Dates

27          The parties are ordered to complete all non-expert discovery on or before November 1,

28   2020 and all expert discovery on or before December 1, 2020.


                                                        3
        Case 1:20-cv-00231-SAB Document 22 Filed 05/06/20 Page 4 of 7

 1            The parties are directed to disclose all expert witnesses, in writing, on or before October

 2   1, 2020 and to disclose all supplemental experts on or before November 1, 2020. The written

 3   designation of retained and non-retained experts shall be made pursuant to Fed. R. Civ. P.

 4   26(a)(2), (A), (B) and (C) and shall include all information required thereunder. Failure to

 5   designate experts in compliance with this order may result in the Court excluding the testimony or

 6   other evidence offered through the experts that are not properly disclosed in compliance with this

 7   order.

 8            The provisions of Fed. R. Civ. P. 26(b)(4) and (5) shall apply to all discovery relating to

 9   experts and their opinions. Experts must be fully prepared to be examined on all subjects and

10   opinions included in the designation. Failure to comply will result in the imposition of sanctions,

11   which may include striking the expert designation and the exclusion of their testimony.

12            The provisions of Fed. R. Civ. P. 26(e) regarding a party’s duty to timely supplement

13   disclosures and responses to discovery requests will be strictly enforced.

14            The parties are cautioned that the discovery/expert cut-off deadlines are the dates by

15   which all discovery must be completed. Absent good cause, discovery motions will not be heard

16   after the discovery deadlines. Moreover, absent good cause, the Court will only grant relief on a

17   discovery motion if the relief requested requires the parties to act before the expiration of the

18   relevant discovery deadline. In other words, discovery requests and deposition notices must be

19   served sufficiently in advance of the discovery deadlines to permit time for a response, time to

20   meet and confer, time to prepare, file and hear a motion to compel and time to obtain relief on a

21   motion to compel. Counsel are expected to take these contingencies into account when proposing

22   discovery deadlines. Compliance with these discovery cutoffs requires motions to compel be

23   filed and heard sufficiently in advance of the discovery cutoff so that the Court may grant

24   effective relief within the allotted discovery time. A party’s failure to have a discovery dispute

25   heard sufficiently in advance of the discovery cutoff may result in denial of the motion as

26   untimely.

27            VIII. Pre-Trial Motion Schedule

28            Unless prior leave of Court is obtained at least seven (7) days before the filing date, all


                                                       4
        Case 1:20-cv-00231-SAB Document 22 Filed 05/06/20 Page 5 of 7

 1   moving and opposition briefs or legal memorandum in civil cases shall not exceed twenty-five

 2   (25) pages. Reply briefs filed by moving parties shall not exceed ten (10) pages. Before

 3   scheduling any motion, the parties must comply with all requirements set forth in Local Rule 230

 4   and 251.

 5          A.      Non-Dispositive Pre-Trial Motions

 6          As noted, all non-expert discovery, including motions to compel, shall be completed no

 7   later than November 1, 2020. All expert discovery, including motions to compel, shall be

 8   completed no later than December 1, 2020. Compliance with these discovery cutoffs requires

 9   motions to compel be filed and heard sufficiently in advance of the discovery cutoff so that the

10   Court may grant effective relief within the allotted discovery time. A party’s failure to have a

11   discovery dispute heard sufficiently in advance of the discovery cutoff may result in denial of the

12   motion as untimely. Non-dispositive motions are heard on Wednesdays at 10:00 a.m., before

13   United States Magistrate Judge Stanley A. Boone in Courtroom 9.

14          In scheduling any non-dispositive motion, the Magistrate Judge may grant Applications

15   for an Order Shortening Time pursuant to Local Rule 144(e). However, if counsel does not

16   obtain an Order Shortening Time, the Notice of Motion must comply with Local Rule 251.

17          Counsel may appear and argue non-dispositive motions by telephone, providing a written

18   request to so appear is made to the Magistrate Judge’s Courtroom Clerk no later than three (3)

19   court days before the noticed hearing date. In the event that more than one attorney requests to

20   appear by telephone, then it shall be the obligation of the moving party(ies) to arrange and

21   originate a conference call to the court.

22          Discovery Disputes: If a motion is brought under Fed. R. Civ. P. 37, the parties must

23   prepare and file a Joint Statement re Discovery Disagreement (“Joint Statement”) as required by

24   Local Rule 251. The Joint Statement must be filed seven (7) calendar days before the scheduled

25   hearing date. Courtesy copies of all motion-related documents, declarations, and exhibits must be

26   delivered to the Clerk’s Office by 10:00 a.m. on the fourth court day prior to the scheduled

27   hearing date. Motions will be removed from the court’s hearing calendar if the Joint Statement is

28   not timely filed or if courtesy copies are not timely delivered. In order to satisfy the meet and


                                                     5
        Case 1:20-cv-00231-SAB Document 22 Filed 05/06/20 Page 6 of 7

 1   confer requirement set forth in Local Rule 251(b), the parties must confer and talk to each other

 2   in person, over the telephone or via video conferencing before the hearing about the discovery

 3   dispute. The Court may issue sanctions against the moving party or the opposing party if either

 4   party fails to meet and confer in good faith.

 5             B.     Dispositive Pre-Trial Motions

 6             Motions for Summary Judgment or Summary Adjudication: Prior to filing a motion for

 7   summary judgment or motion for summary adjudication, the parties are ORDERED to meet, in

 8   person or by telephone, and confer to discuss the issues to be raised in the motion.

 9             The purpose of the meeting shall be to: 1) avoid filing motions for summary judgment

10   where a question of fact exists; 2) determine whether the respondent agrees that the motion has

11   merit in whole or in part; 3) discuss whether issues can be resolved without the necessity of

12   briefing; 4) narrow the issues for review by the court; 5) explore the possibility of settlement

13   before the parties incur the expense of briefing a summary judgment motion; and 6) to arrive at a

14   Joint Statement of Undisputed Facts.

15             The moving party shall initiate the meeting and provide a draft of the Joint Statement of

16   Undisputed Facts. In addition to the requirements of Local Rule 260, the moving party shall

17   file a Joint Statement of Undisputed Facts.

18             In the Notice of Motion, the moving party shall certify that the parties have met and

19   conferred as ordered above or set forth a statement of good cause for the failure to meet and

20   confer.

21             IX.    Compliance with Federal Procedure

22             All counsel are expected to familiarize themselves with the Federal Rules of Civil

23   Procedure and the Local Rules of the Eastern District of California, and to keep abreast of any

24   amendments thereto.       The Court must insist upon compliance with these Rules if it is to

25   efficiently handle its increasing case load and sanctions will be imposed for failure to follow the

26   Rules as provided in both the Federal Rules of Civil Procedure and the Local Rules for the

27   Eastern District of California.

28             Additional requirements and more detailed procedures for courtroom practice before


                                                       6
        Case 1:20-cv-00231-SAB Document 22 Filed 05/06/20 Page 7 of 7

 1   United States Magistrate Judge Stanley A. Boone can be found at the United States District Court

 2   for the Eastern District of California’s website (www.caed.uscourts.gov) under Judges; United

 3   States Magistrate Judge Stanley A. Boone (SAB).           In the area entitled “Case Management

 4   Procedures,” there is a link to “Standard Information.” All parties and counsel shall comply with

 5   the guidelines set forth therein.

 6            X.      Effect of this Order

 7            The foregoing order represents the best estimate of the court and counsel as to the agenda

 8   most suitable to dispose of this case. The trial date reserved is specifically reserved for this case.

 9   If the parties determine at any time that the schedule outlined in this order cannot be met, counsel

10   are ordered to notify the court immediately of that fact so that adjustments may be made, either

11   by stipulation or by subsequent status conference.

12            Stipulations extending the deadlines contained herein will not be considered unless

13   they are accompanied by affidavits or declarations, and where appropriate attached

14   exhibits, which establish good cause for granting the relief requested. The parties are

15   advised that due to the impacted nature of civil cases on the district judges in the Eastern

16   District of California, Fresno Division, that stipulations to continue set dates are disfavored

17   and will not be granted absent good cause.

18            Lastly, should counsel or a party appearing pro se fail to comply with the directions

19   as set forth above, an ex parte hearing may be held and contempt sanctions, including

20   monetary sanctions, dismissal, default, or other appropriate judgment, may be imposed

21   and/or ordered.

22
     IT IS SO ORDERED.
23

24   Dated:        May 6, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                       7
